Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-53156 QUADRA PROJECTS INC. (Exact name of small business issuer as specified in its charter) NEVADA 45-0588917 (State or other jurisdiction of incorporation or organization) (IRS employer Identification No.) 6130 Elton Avenue, Suite #338, Las Vegas, NV, 89107 (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨ No x As of February 28, 2011, 23,818,046 shares of the issuers Common Stock, $ 0.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - Table of Contents PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at November 30, 2010 (audited) and at February 28, 2011(unaudited) 4 Consolidated Statements of Operations (unaudited) for the three month periods ended February 28, 2011 and 2010 and the period June 7, 2007 (date of inception) to February 28, 2011(unaudited) 5 Consolidated Statements of Cash Flows (unaudited) for the three month periods ended February 28, 2011 and 2010 and the period June 7, 2007 (date of inception) to February 28, 2011(unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 17 Signatures 18 - 2 - Item 1. FINANCIAL STATEMENTS QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2011 - 3 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS February November 28, 2011 30, 2010 ASSETS (Unaudited) (Audited) Current Assets: Cash $2,029 $ 2,048 Total current assets 2,029 2,048 Total Assets $ 2,029 $ 2,048 LIABILITIES AND SHAREHOLDERS EQUITY Current Liabilities: Advances from consultants for expenses $ 5,525 $ 3,452 Amounts due to consutants forservices 167,000 101,000 Accrued expenses 29,612 22,212 Due to shareholder 69,936 69,936 Total current liabilities 272,073 196,600 Shareholders Deficit: Common shares: authorized 100,000,000 shares of $0.001 par 23,818 11,818 value; issued and outstanding, 23,818,046 and 11,818,046 shares, respectively Preferred Class A shares  100,000,000 shares of $ 0.001 par 711 711 value; issued and outstanding, 710,889 shares Capital in excess of par value 6,489,919 6,381,918 Deficit accumulated during development stage (6,784,492) (6,588,999) Total Shareholders Deficit (270,044) (194,552) Total Liabilities and Shareholders Deficit $ 2,029 $ 2,048 These accompanying notes are an integral part of these financial statements. -F1- - 4 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE (Unaudited) June 7, 2007 (Date of Inception Three Month Period Ended of Development February 28, Stage) to February 28, 2011 Revenue $ - $ - $ - Expenses: Administrative Expenses 195,493 524,737 6,784,492 Net loss $ (195,493) $ (524,737) $ (6,784,492) Loss Per Share - Basic and Diluted $ - $ - Weighted average number of shares outstanding Included within expenses are the following: Threemonth periods ended February 28, Consulting fees $ 180,000 $ 484,500 Professional fees 13,400 11,703 Testing expense - 13,000 Investor relations - 15,000 Office and miscellaneous 2,093 1,237 Total $ 195,493 $ 524,737 These accompanying notes are an integral part of these financial statements. -F2- - 5 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) June 7, 2007 Three Three (Date of Month Month Inception of Period Period Development Ended Ended Stage) To February February February 28, 28, 2011 28, 2010 CASH FLOWS FROM OPERATIONS: Net loss $ (195,493) $ (524,737) $ (6,784,492) Reconciliation of net loss to cash flows from operating activities: Charges not requiring the outlay of cash: Stock compensation expense - - 2,852,400 Shares issued for consulting services - 79,500 1,037,143 Excess cost of stock to settle debt obligations - - 1,466,180 Changes in assets and liabilities: Increase in accrued expenses 7,400 5,000 29,611 Decrease inprepaid expenses - 212,000 - Increase in advances from consultant 186,000 198,000 1,102,857 Increase in advances from customer - 13,000 - Net Cash Consumed by Operating Activities (2,093) (17,237) (296,301) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from consultant loans 2,074 17,159 243,394 Repayment of consultant loans - - (25,000) Proceeds from shareholder loans - - 69,936 Proceedsfrom issuanceof common stock - - 10,000 Net Cash Provided by Financing Activities 2,074 17,159 298,330 Net increase (decrease) in cash (19) (78) 2,029 Cash balance, beginning of period 2,048 2,309 - Cash balance, end of period $ 2,029 $ 2,231 $ 2,029 These accompanying notes are an integral part of these financial statements. -F3- - 6 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 1. BASIS OF PRESENTATION The unaudited consolidated interim financial statements of Quadra Projects Inc. and its wholly owned subsidiary (the Company) as of February 28, 2011 and for the three month periods ended February 28, 2011 and 2010 and the period June 7, 2007 (date of inception) to February 28, 2011, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations for the three month period ended February 28, 2011 are not necessarily indicative of the results to be expected for the full fiscal year ending November 30, 2011. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the fiscal year ended November 30, 2010. 2. SUPPLEMENTAL CASH FLOWS INFORMATION There was no cash paid for either interest or income taxes during either of the periods presented. In addition, there were no non-cash investing or financing activities for either of the periods presented. A total of 12,000,000 shares of common stock were issued to settle $ 120,000 of debt owed to consultants for services during the quarter ended February 28, 2011. There was no similar issuance in the prior comparable period. 3. STOCK SPLITS On October 14, 2010, the Company affected a three hundred (300) to one (1) reverse stock split of its authorized and issued and outstanding common and preferred stock. As a result the weighted shares outstanding for the quarter ended February 28, 2010 have been restated. On November 10, 2010, the Company increased its authorized capital of our common stock to 100,000,000 and preferred stock to 100,000,000. 4. CONTINGENCY The Company does not carry insurance. 5. SHAREHOLDER LOANS The shareholder loans are non-interest bearing demand loans. -F4- - 7 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 6. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has experienced losses, has a working capital deficiency of $ 270,044, has an accumulated deficit of $ 6,784,492 and does not presently have sufficient resources to accomplish its objectives during the next twelve months. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Companys present plans, the realization of which cannot be assured, are to raise necessary funds through shareholder loans. -F5- - 8 - Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things:  general economic and business conditions, both nationally and in our markets,  our expectations and estimates concerning future financial performance, financing plans and the impact of competition,  our ability to implement our growth strategy,  anticipated trends in our business,  advances in technologies, and  other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Quadra Projects Inc. (the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. As used in this current report, the terms we, us, our and the Company refer to Quadra Projects Inc. and its subsidiary. History The Company was previously a distributor of an electronic non invasive acupuncture pen (the Pen) as an alternative to traditional needles used during acupuncture treatments. The Company previously had a distribution agreement which entitles the Company to market and sell the Pen on an exclusive basis throughout Asia (with the exception of China), Middle East and the Caribbean. The Company obtained its distribution rights through a company based in Taiwan. The Company entered into this distribution agreement on November 30, 2007 for a period of 10 years. Operations were based in Taiwan, commencing June 2007. The Company did not generate revenues from appointed sub distributions and minimum quotas were not fulfilled. Upon further market research, it was determined that pursuing the marketing and sale of this product was not as profitable as previously projected. Therefore, all efforts relating to the distribution and marketing of the Pen were ceased. Effective April 30, 2009, the Company completed its acquisition of its subsidiary, Quadra Energy Systems Inc. (Energy Systems). Energy Systems was incorporated under the laws of Belize and prior to being acquired, had no prior operating history with no assets, liabilities or equity. Energy Systems has an authorized capital of 50,000 common shares and has issued 5,000 shares to the Company for consideration of $ 5,000. The Company holds 100% of the outstanding shares of Energy Systems. - 9 - Technology Purchase Agreement Effective April 30, 2009, Energy Systems completed its acquisition of Energy Conversion and Waste Disposal Technology (Acquired Technologies) from Quadra Marketing Corp. (Quadra Marketing) under the Technology Purchase Agreement (the Agreement). Acquired Technologies consist of equipment and software for pyrolysis systems consisting of QES 2000S and QES Mobile Systems (the QES Systems) which is a non polluting energy conversion and waste disposal system designed to convert organic waste to fuel and valuable by-products such as activated carbon, fertilizer, producing no air pollution or ash. The Systems are modular in design and fit into a 42 ft container. Quadra Marketing has transferred to Energy Systems the title and rights of the Acquired Technologies along with engineering and design drawings, studies and reports and all information relating to the Acquired Technologies, whether written or oral and related technologies including the past, present and future versions software, computer programs, data and text (regardless of the form in which it including but not limited to the source code version thereof and the batch processor logic module) and all patent rights, copyrights, trade secret rights and other proprietary rights in and thereto including all documentation for the software, all technical documentation, system designs and specifications, flow charts, record and file layouts, memoranda, correspondence and other such documentation containing or relating to the design, structure or coding or testing of, or algorithms or routines used in, or errors discovered or corrected in, the software and any other type of information or material relating to the software and invention and related technology that was prepared by or for the inventor of the Acquired Technologies. For consideration of our acquisition of the Acquired Technologies, we shall remit 10% of gross sales generated from use of the Acquired Technologies and 10% of the net proceeds of sales of the QES Systems to Quadra Marketing. Our objective is to utilize the market of converting material generally recognized as having little or no value and which are or have been in the past, treated as waste and improperly discharged, discarded or dumped in landfills to saleable products. By offering an efficient, non-polluting, high quality and comparatively low cost pyrolytic and gasification system to treat the waste as feedstock, the QES Systems will convert the waste materials into marketable by-products or valuable energy sources - a relatively low cost solution for remediation of environmental problems worldwide. Joint Ventures It is our intention to market the QES Systems through joint ventures with qualified interests in establishing joint ventures and establishing waste conversion operations. Avani Corporation, Zhunger Capital Partners Inc. On October 28, 2009, Energy Systems entered into an agreement with Avani Corporation SDN BHD (Avani) of Malaysia, and Zhunger Capital Partners Inc. (Zhunger) of Taiwan, to exclusively market the QES Systems conversion system in Korea, Cambodia, Thailand, Malaysia, Indonesia, Saudi Arabia and Egypt (the Avani/Zhunger Territories). The agreement also provides that Avani and Zhunger may establish joint ventures with third parties for the establishment of an assembly facility and/or manufacturing plant in the Avani/ Zhunger Territories. Avani and Zhunger will also be granted rights to locate and appoint key distributors and agents. Energy Systems shall grant Avani and Zhunger the right to locate and appoint key distributors and agents, wherein this will also include the granting of a right to the distributors and agents to, use and demonstrate the QES Systems, when one is manufactured for the Avani/Zhunger Territories, advertise, market, sell and otherwise distribute the QES Systems in the Avani/Zhunger Territories to customers who are end users and/or joint venture partners, advertise, market, sell, and otherwise distribute the QES Systems in the Avani/Zhunger Territories to sub-distributors or sub-agents for further distribution to end users and/or joint venture partners, screen and select a funding group to joint venture in the establishment of an assembly facility and/or manufacturing plant in the - 10 - Avani/Zhunger Territories for the QES Systems. The agreement is effective October 30, 2009 for a term of 20 years. The Joint Venture with Avani would involve the building of several plants to process palm husks in Malaysia and Indonesia. Currently each palm oil plant operating in Malaysia and Indonesia, after extraction of the palm oil, generates between 300 to 1,000 tons of palm husk remnants per day creating a major disposal problem for each palm oil plant. We offer an environmentally friendly solution for dealing with the palm husks by creating marketable by products such as N220 grade carbon black, using the QES Systems. On April 16, 2010, Energy Systems entered into an agreement with Avani and Zhunger to redefine the terms of the agreement dated October 28, 2009 whereas Energy Systems would reclaim all rights in the Avani and Zhunger Territories as previously defined in the October 28, 2009 agreement (Reclaimed Territories), for consideration of 10% of net profits of any joint venture or other business venture involving the QES Systems. Energy Systems shall have the right to use and demonstrate the QES Systems, advertise, market and otherwise create joint ventures for QES Systems and related QES Systems plants (Systems and Plants) in the Reclaimed Territories to potential joint venture partners, advertise, market and otherwise source joint venture partners for the System and Plants in the Reclaimed Territories to sub-agents for further sourcing of joint venture partners. Energy Systems also has the right to use its affiliated officers, personnel and technical team to market and source joint venture partners for the System and Plants in the Reclaimed Territories, apply and pay for the patent rights in the countries progressively targeted, source funding on a best efforts basis for the System and Plants in the Reclaimed Territories. Distribution Networks We have appointed Ameco Industries Inc,(Ameco) and 7510446 Canada Inc. (Canada Inc) as exclusive distributors for the U.S., Canada, respectively. We have also appointed Quadra Marketing Corp. as world wide exclusive distributor with the exception of regions appointed. We have marketed the QES Systems in the Caribbean and have entered into joint venture agreement Imex International Corp. (Imex) for the establishment of a QES Systems Plant in Jamaica, West Indies. Imex  Joint Venture  Jamaica, West Indies On May 31, 2010, Energy Systems entered into a Joint Venture Agreement with Imex, to establish a QES Systems Plant for used tire conversion to biochar and fuel oil in Jamaica (Imex Joint Venture). The agreement supersedes the February 15, 2010 purchase agreement wherein Imex was to purchase one QES Systems at a total cost of $650,000 of which $ 450,000 relates to the cost of the System and $ 200,000 relates to cost of additional equipment. The Imex Joint Venture enables us to establish a QES Systems Conversion Plant (Plant) in Jamaica under a joint venture structure with 60% equity interest to us and 40% to Imex. The Joint Venture will operate under the name Carib Green Industries. For Imex to earn the 40% equity interest, Imex must source and deliver the feedstock material of used tires and also be the general operator of the Plant for operations in Jamaica. Imex is responsible for sourcing a suitable facility for joint venture operations. As a joint venture partner, Imex is entitled to exclusive importation and distribution rights of the QES Systems in the Caribbean. At this time we have not finalized a formal importation and distribution agreement with Quadra. Imex will also be responsible for marketing by-products, specifically biochar to target markets of landscapers. For Energy Systems to earn 60% equity interest, QES must deliver, install and train staff to operate the QES Systems. Energy Systems will provide all required technical support and management services if needed. Energy Systems will be responsible for undertaking development of special applications of the QES Systems if required, maintain the QES Systems and develop upgraded versions of the QES Systems, market the by-products - 11 - generated, sourcing all required licenses, approvals to manufacture, sell, and market by-products, and complying with all environmental rules and regulations. Title and ownership for any QES Systems installed shall remain the property of Energy Systems until payment of the amount of $650,000 from the earnings of the joint venture for such installed QES Systems shall be paid to Energy Systems. When this amount is paid, title and ownership of the QES Systems will pass to the Joint Venture however use of the technologies as defined above as the Acquired Technologies will be licensed for a period of 40 years. Ameco Industries Inc. Energy Systems entered into an agreement dated the 30th day of April 2010 with Ameco Industries Ltd (Ameco), a Nevada corporation, wherein Ameco was appointed as exclusive importer and distributor (the Ameco Agreement) for the United States of America and its territories (the Ameco Territories) for Energy Systems QES Systems and related QES Systems Plants (Systems and Plants). The term of the Ameco Agreement is for 30 years which term can be extended for additional 10 year terms unless written notice of termination is delivered by either party no less than 60 days prior to the expiration of the then current term. The Ameco Agreement further provides that Ameco is also appointed as exclusive marketing agent in the Ameco Territories for the by- products produced from all Systems and Plants. The Ameco Agreement also provides that Ameco shall at its expense engage and maintain a sales, service and parts handling organization in the Ameco Territories staffed with experienced staff as are necessary to enable Ameco to perform its obligations under the Agreement. 7510446 Canada Inc. Energy Systems entered into an agreement dated the 30th day of April 2010 with 7510446 Canada Inc. (Canada Inc.), a Canadian corporation, wherein Canada Inc was appointed as exclusive importer and distributor (the Canada Inc. Agreement) for Canada (the Canada Inc. Territories) for Energy Systems Energy Systems QES Systems and related QES Systems Plants (Systems and Plants). The term of the Canada Inc. Agreement is for 30 years which term can be extended for additional 10 year terms unless written notice of termination is delivered by either party no less than 60 days prior to the expiration of the then current term. The Canada Inc. Agreement further provides that Canada Inc. is also appointed as exclusive marketing agent in the Canada Inc. Territories for the byproducts produced from all Systems and Plants. The Canada Inc. Agreement also provides that Canada Inc. shall at its expense engage and maintain a sales, service and parts handling organization in the Canada Inc. Territories staffed with experienced staff as are necessary to enable Canada Inc. to perform its obligations under the Canada Inc. Agreement. Quadra Marketing Corp. Energy Systems entered into an agreement dated the 30th day of April 2010 with Quadra Marketing Corp. (Quadra Marketing), a Belize corporation, wherein Quadra Marketing was appointed as exclusive worldwide importer and distributor (the Quadra Marketing Agreement), excepting for the countries of Canada, United States of America, which are excluded (the Quadra Marketing Territories), for Energy Systems QES Systems and related QES Systems Plants (Systems and Plants). The term of the Quadra Marketing Agreement is for 30 years which term can be extended for additional 10 year terms unless written notice of termination is delivered by either party no less than 60 days prior to the expiration of the then current term. The Quadra Marketing Agreement further provides that Quadra Marketing is also appointed as exclusive marketing agent in the Quadra Marketing Territories for the by products produced from all Systems and Plants. - 12 - The Quadra Marketing Agreement also provides that Quadra Marketing shall at its expense engage and maintain a sales, service and parts handling organization in the Territories staffed with experienced staff as are necessary to enable Quadra Marketing to perform its obligations under the Quadra Marketing Agreement. Other Agreements: Finders Fee Agreement On April 30, 2009, we signed an addendum to the Finders Fee Agreement with Magnum Group International Inc. (Magnum) with the original agreement dated January 5, 2009. The addendum states that Magnum has sourced the Acquired Technologies initially to Quadra Marketing on April 1, 2009 and subsequently to Energy Systems under the terms of the Technology Purchase Agreement dated April 30, 2009. Magnum shall source financing on a best efforts basis for the construction of the QES Systems and market the QES Systems on a worldwide basis under our direction. The finders fee of $ 150,000 was paid in addition to various amounts owing to Magnum by issuance of common and preferred shares. As per our amended agreement with Magnum entered into on August 31, 2009, Magnum will receive consideration Ten Per Cent (10%) of all the gross proceeds received by us or Energy Systems resulting from direct sales, joint ventures and/or from plants operated by us or Energy Systems for the QES Systems and ancillary equipment, and enhancements. In addition, 5% of gross proceeds from investors acquiring private placements, or investments shall be remitted to Magnum. The Finders Fee Agreement is for a term of 20 years commencing August 31, 2009. Consulting Agreements: Energy Systems entered into a Consulting Agreement with Magnum whereas Magnum will provide consulting services relating to a accounting and corporate governance, assistance in compliance with international and domestic financing, domestic, international taxation, Federal and state securities laws, and secondary securities trading, assistance with business acquisitions and dispositions and matters of general and special law. The term of the agreement is for five years with an effective commencement date of June 15, 2009. In consideration of services performed by Magnum, Energy Systems shall pay the consultant fee of $ 60,000 per month. Amendment to Articles of Incorporation The Amended Articles of Incorporation (the "Articles") previously authorized the issuance of 750,000,000 shares of common stock, $ 0.001 par value, and no shares of preferred stock. On July 22, 2009 our Board of Directors approved, subject to receiving the approval of a majority of the shareholders of our common stock, an amendment to our Articles to authorize the issuance of up to 750,000,000 shares of preferred stock. The shareholder approval was obtained and a Form 14C was filed with the Securities and Exchange Commission on August 14, 2009. The Board of Directors has designated 20,000,000 of those authorized preferred shares as Series A preferred stock and has assigned its rights and preferences. The general purpose and effect of the amendment to our corporation's Articles is to authorize the Preferred Shares, which will enhance our Corporation's ability to finance the development and operation of our business. On November 10, 2010, the Company amended its Articles to increase its authorized capital of common stock to 100,000,000 and preferred stock to 100,000,000. Our principal business office is located at 6130 Elton Avenue, Suite # 338, Las Vegas, Nevada, 89107. Our administrative office for North American investor relations and U.S. regulatory reporting is located at the office of our resident agent at 245 East Liberty Street, Suite # 200, Reno, Nevada, 89501. - 13 - Results of Operations Three month periods ended February 28, 2011 and 2010. Revenues We did not generate any revenues for the three month periods ended February 28, 2011 and 2010. Our expenses are expected to vary and we cannot determine trends in our expenditures given our lack of operating history. Our expenses for the three month periods ended February 28, 2011 and 2010 are as follows. Consulting fees $ 180,000 $ 484,500 Professional fees 13,400 11,000 Testing expense - 13,000 Investor relations - 15,000 Office and miscellaneous 2,093 1,237 Total $ 195,493 $ 524,737 Consulting Fees For the three month period ended February 28, 2011, we incurred consulting fees totaling $ 180,000 of which relates to our agreement with Magnum for the period from December 1, 2010 through February 28, 2011 for accounting and corporate governance, assistance in compliance with international and domestic financing, domestic, international taxation, Federal and state securities laws, and secondary securities trading, assistance with business acquisitions and dispositions and matters of general and special law. Professional Fees We incurred a total of $ 13,400 in professional fees of which $ 7,400 relates to audit and review fees, $ 1,000 relates to bookkeeping fees and the remainder of $ 5,000 relates to legal fees. Our audit and legal fees are expected to vary. Liquidity and Capital Resources As of February 28, 2011, we had a working capital deficit of $ 270,044. Over the next 12 months, we will require approximately $ 1,542,000 to sustain our working capital. We may issue common stock to settle these liabilities. We cannot determine at this time if this method of payment will be accepted. Repayment of shareholder loans 70,000 Settlement of accrued liabilities 22,000 Salaries and fees 250,000 Consulting fees 800,000 Marketing 400,000 Total $ 1,542,000 Our cash consumed by operating activities for the three month period ended February 28, 2011 was $ 2,093. A total of 12,000,000 shares of common stock were issued to settle $ 120,000 debt owed to consultants. - 14 - We obtained $ 180,000 in advances from our consultant for services. The advances are due on demand. Our cash flows from financing activities were $ 2,074 for the three month period ended February 28, 2011 of which was provided by a consultant to fund our working capital needs. Additional capital is required in order to fund our working capital needs and we may receive additional financing through shareholder loans although we have no formal commitments from any shareholders at this time. We will not be considering taking on any long-term or short-term debt from financial institutions in the immediate future. Shareholder and consultant loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash. The Company does not believe that it is significantly exposed to interest rate risk, foreign currency exchange rate risk, commodity price risk, or equity price risk. Item 4T. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures were not effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-Q. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys 1st fiscal quarter ended February 28, 2011, the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Companys internal controls over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings: None. Item 1A. Risk Factors: A description of the risks associated with our business, financial condition, and results of operations is set forth in our annual report on Form 10-K for the year ended November 30, 2010 filed simultaneously with this Quarterly Report on Form 10-Q. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds: None Item 3. Defaults Upon Senior Securities: None. Item 4. Submission of Matters to a Vote of Security Holders: None - 15 - Item 5. Other Information: None. - 16 - Item 6. A) Exhibits Exhibit Number Description 3.1 Certificate of Incorporation dated June 8, 2007(1) 3.2 Articles of Incorporation dated June 8, 2007(1) 3.3 Bylaws, effective June 7, 2008(1) 31.1 CEO, CAO Section 302 Certification 32.1 CEO, CAO Section 906 Certification (1) Incorporated by reference from Form S-1 filed with the SEC on March 18, 2008. B) Reports on Form 8-K February 1, 2011  Item 3.02  Unregistered Sale of Equity Securities relating to 12,000,000 common shares issued to Magnum for settlement of debt. - 17 - SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned thereunto duly authorized. QUADRA PROJECTS INC. Date: April 12, 2011 /s/ Claude Diedrick By: Claude Diedrick President, CEO, CAO, Treasurer and Director - 18 -
